GENOVESE, Judge.
[Jn this criminal case, Defendant, Jamal James Carmouche, appeals his habitual offender adjudication and sentence. For the following reasons, we affirm.
FACTUAL AND PROCEDURAL HISTORY
A review of the evidence in the record indicates that on September 18, 2010, Marcus Despanie was shot and killed. On January 12, 2011, Defendant was indicted for the second degree murder of Mr. Des-panie. Following a trial by jury, Defendant was found guilty of the responsive verdict of manslaughter and sentenced to thirty-five years at hard labor with credit for time served. That conviction and sentence is the subject of a separate appeal.
At the conclusion of the sentencing for his manslaughter conviction, the State charged Defendant as a habitual offender. Following a habitual offender hearing, Defendant was adjudicated a fourth felony offender. His previous thirty-five-year manslaughter sentence was vacated, and he was resentenced to forty years at hard labor. Defendant is now before this court, appealing his habitual offender adjudication and sentence; however, he did not assign any errors for review.
ERRORS PATENT
In accordance with La.Code Crim.P. art. 920, all appeals are reviewed for errors patent on the face of the record. After reviewing the record, we find no errors patent.
ASSIGNMENTS OF ERROR
Critical to this appeal, Defendant did not assign any errors with regard to his habitual offender adjudication and sentence. Consequently, there are no errors or anything before this court for review.
^DISPOSITION
Defendant’s habitual offender adjudication and sentence are affirmed.
AFFIRMED.